Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to Applicant’s amendments/remarks after final rejection filed 1/28/2022.

As filed, claims 2, 3, 6-10, and 12 are pending; and claims 1, 4, 5, and 11 are cancelled. 

Since prior art is found on claims 2, 7, and 9, a new ground of rejection, as shown below, is introduced in this office action and therefore, the Examiner has decided to withdraw the finality of the previous office action, which was mailed on 12/20/2021.  Subsequently, this action is non-final.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 1/28/2022, with respect to claims 1-12, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 1, 4, and 12 by Stefaniak, as evidenced by Feng, is withdrawn
The § 102(a)(1) rejection of claims 1 and 5 by Weng is withdrawn per cancellation of the claims.

The § 103(a) rejection of claims 5 and 11 by  Stefaniak, as evidenced by Feng, is withdrawn per amendments and cancellation of claims 5 and 11.

The claim objection of claims 2, 3, and 6-10 is withdrawn per amendments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Application Publication No. JP2013087085; its machine-generated English translation; and its CAPLUS printout, hereinafter Tamaoso, as evidenced by “Effect of Reducing Agent on the Chemical Reduction of Graphene Oxides”, hereinafter Feng (see PTO-892 form mailed on 12/20/2021).

Regarding claims 2, 7, and 9, Tamaoso, for instance, teaches the following processes, wherein bis (2-mercaptoethyl) sulfide (i.e. polyfunctional thiol compound having at least two thiol groups) reacted with an epichlorohydrin at either room oC in the presence of sodium hydroxide aqueous solution (i.e. a reducing agent according to evidentiary reference Feng) to form a sulfur-containing halohydrin intermediate, which was not shown below, but inherently present in the reaction below.  Such intermediate subsequently reacted with sodium hydroxide (i.e. also a basic compound) to give bis (2-merceptoethyl) sulfide diglycidylthioether (i.e. a sulfur-containing epoxy compound).


    PNG
    media_image1.png
    207
    711
    media_image1.png
    Greyscale

(from CAPLUS printout of Tamaoso)


    PNG
    media_image2.png
    312
    677
    media_image2.png
    Greyscale

(machine-generated English translation of Tamaoso, paragraph 0028)


    PNG
    media_image3.png
    417
    714
    media_image3.png
    Greyscale

(machine-generated English translation of Tamaoso, paragraphs 0030-0031)


    PNG
    media_image4.png
    294
    329
    media_image4.png
    Greyscale
(Feng, pg. 937, introduction section)


Allowable Subject Matter
Claims 3, 8, 10, and 12 are allowed.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
a)	Regarding claims 9 and 10, the claims recite the phrase, “wherein the reaction temperature is from”.
	Such expression can be clarified by reciting -- wherein  --.
Appropriate correction is required.

Conclusion
Claims 2, 7, and 9 are rejected.
Claims 3, 8, 10, and 12 are allowed.
Claim 6 is objected.
Claims 1, 4, 5, and 11 are cancelled.



Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626